Citation Nr: 1760219	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-11 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spondylolisthesis, Grade I with right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.C., Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the VA Regional Office (RO) that granted the Veteran's claim of entitlement to service connection for lumbar spondylolisthesis, grade I, with an evaluation of 10 percent effective October 2009. The Veteran filed a timely notice of disagreement in December 2011. A De Novo review of the claim was conducted in February 2014, and in April 2014, the Veteran appealed. 


FINDING OF FACT

In September 2017, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal of the issue of entitlement to an increased evaluation for his service-connected lumbar spondylolisthesis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an increased evaluation for his service-connected lumbar spondylolisthesis by the Veteran have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the Veteran or by his or her authorized representative. Id. 

A review of the claims folder shows that the Veteran has initiated an appeal on the issue of entitlement to an increased evaluation for his service-connected lumbar spondylolisthesis. The Veteran has since indicated that he desires to withdraw his appeal as to this issue. Specifically, in a statement, received in September 2017, the Veteran stated that he desired to withdraw the issue of an increased evaluation for his service-connected lumbar spondylolisthesis. See statement dated in September 2017. 

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above. It is dismissed.


ORDER

The issue of entitlement to an increased evaluation for his service-connected lumbar spondylolisthesis is dismissed.



____________________________________________
KELLI A.. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


